Citation Nr: 1234976	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  04-36 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, including as due to herbicide exposure. 

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression, including as due to herbicide exposure. 

3.  Entitlement to service connection for diabetes mellitus, type II, including as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel
INTRODUCTION

The Veteran had active duty from June 1965 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development must be accomplished to determine whether the Veteran set foot on land in Vietnam, as he contends.  In a January 2004 statement, the Veteran stated that while aboard the USS Ticonderoga, in April 1967, he flew to DaNang twice, for about 14 hours each time, to pick up parts and mail for the crew of his ship.  He contends he returned to DaNang in March 1969 and was "on line for 45 days" drawing combat pay.  In April 2011, the Joint Service Records Research Center (JSRRC) reviewed the 1968 command history for the USS Ticonderoga which deployed in December 1967 and was at Yankee Stadium in the northern Gulf of Tonkin at different points from January to July 1968, finding no indication that the USS Ticonderoga conducted operations in the contiguous waters during that period or that personnel flew to DaNang.  However, the Veteran's two contended landings in Vietnam occurred in 1967 and 1969, not 1968.  The JSRRC must be asked to verify if the Veteran landed in Vietnam in 1967 and 1969.  

It must be noted that service personnel records demonstrate performance ratings in March 1967 and September 1967, at the Naval Air Station in San Diego, California.  Also, on April 26, 1967, he completed a typing test while stationed in San Diego.  Service personnel records further demonstrate that he received performance ratings from January 1968 to March 1969 while onboard the USS Ticonderoga.  On April 30, 1969, he was interviewed for reenlistment while onboard the USS Ticonderoga which he declined.  There is nothing in the service personnel records suggesting that he set foot in the Republic of Viet Nam.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the JSRRC and determine whether from April 1967 to December 1967 and from January 1969 to June 1969, the Veteran flew to DaNang for supplies and mail or was in DaNang for 45 days drawing combat pay.  If there is no evidence the Veteran took part in those flights or was otherwise "in country", the JSRRC should more generally comment as to the likelihood and frequency that aircrafts flew to DaNang from the USS Ticonderoga, or ships like the USS Ticonderoga, as well as the reasons the flights took place, and the type of soldiers that would have flown on the aircraft.  The Enlisted Performance Record reflecting the Veteran's duty assignments should be referenced.  

2.  Thereafter, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


